DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claims 1, and its various dependent embodiments, are directed to a composition for the treatment of Ebola, comprising a therapeutically effective combination of:
A first monoclonal antibody, or antigen binding fragment thereof, comprising a heavy chain (HC) variable region comprising an amino acid sequence at least 90% identical to SEQ ID NO: 12, and affinity matured variants thereof, and a light chain (LC) variable region comprising an amino acid sequence at least 90% identical to SEQ ID NO: 14, and affinity matured variants thereof.  The antigen binding fragment binds Ebola glycoprotein.  SEQ ID NO: 12 and 14, respectively, are the HC and LC variable regions of monoclonal antibody PE-47.  The monoclonal antibody binds at least two species of Filovirus glycoprotein.  The monoclonal antibody or antigen binding fragment comprises a predominantly single glycoform (claim 3), such as GnGn, G1/G2 or NaNa (claim 4), or the single glycoform substantially lacks at least one of fucose and xylose (claim 5).  The CDRs are SEQ ID NO: 53-58, respectively, or those 90% identical thereto (claim 6).
A second monoclonal antibody, or antigen binding fragment thereof, comprising a heavy chain (HC) variable region comprising an amino acid sequence at least 90% identical to SEQ ID NO: 15, and affinity matured variants thereof, and a light chain (LC) variable region comprising an amino acid sequence at least 90% identical to SEQ ID NO: 18, and 
A pharmaceutically acceptable carrier or excipient.
In another embodiment, the composition further comprises a third monoclonal antibody or antigen binding fragment thereof, that binds Ebola glycoprotein (claim 7).

	Claim 8 is directed to a method for treating multiple species of Ebola infection in a patient (e.g., mammal (claim 9)), comprising:
Identifying a patient in need of Ebola treatment; and
Administering a therapeutically effective amount of a composition outlined above, wherein the CDRs are SEQ ID NO: 53-58, and 41-46, or those 90% identical thereto, respectively (claim 14).
Both monoclonal antibodies or antigen binding fragments thereof each bind at least two species of Filovirus glycoprotein (claim 10), comprise a predominantly single glycoform (claim 11), such as GnGn, G1/G2 or NaNa (claim 12), or the single glycoform substantially lacks at least one of fucose and xylose (claim 13).

Claim 15 is directed to a therapeutic combination of at least monoclonal antibodies or antigen binding fragments thereof effective to treat Ebola, comprising the composition outlined above, wherein the first and second monoclonal antibodies or antigen bindings fragments thereof 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 11 recites the limitation "the Ebola glycoprotein antigen thereof" in claims 1 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.  While claims 1 and 8 refer to an Ebola glycoprotein, there is no recitation of “antigen thereof”.   Correction is required.




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The claims encompass a large genus of antibodies and fragments as compositions, either in composition claims or method claims.  The antibodies/fragments comprise HC and LC variable regions that are at least 90% identical to SEQ ID NO: 12, 14, 15 and 18, respectively, as well as affinity matured variants thereof.  In other embodiments, CDRs are provided, SEQ ID NO: 53-58 and 41-46, or those at least 90% identical thereto.  Thus, a partial structure has been provided in terms of an antibody/binding fragment, partial sequences of the HC/LC variable 
In terms of function provided in the claims, the antigen binding fragments bind to Ebola glycoprotein (see claim 1, sections i and ii, for example), and the monoclonal antibodies or antigen binding fragments thereof bind at least two species of Filovirus glycoprotein (see claim 1, section iv, and claim 2).  The claims require that the antibody is therapeutically effective to treat Ebola.
The specification does not disclose a representative number of species for the genus of antibody variants encompassed by the claims.  While it is possible to make antibody variants (structurally speaking) having the minimal prescribed sequence identity, or affinity matured variants in general, as well as the nexus between the HC/LC variable region amino acid sequences, or variable CDRs, and the function of binding to an antigen.  The single disclosed species with regard to monoclonal antibodies/fragments having SEQ ID NO: 12 and 14 is mAb PE-47, which is not representative of the genus claimed which encompasses variants with at least 90% sequence identity to SEQ ID NO: 12/14 and affinity matured variants thereof.  The single disclosed species with regard to monoclonal antibodies/fragments having SEQ ID NO: 15 and 18 is mAb PE-87, which is not representative of the genus claimed which encompasses variants with at least 90% sequence identity to SEQ ID NO: 15/18 and affinity matured variants thereof.  Likewise, antibodies having variable CDRs of SEQ ID NO: 53-58 and 41-46 have not been provided.  It is also noted that PE-47 and PE-87 bind to at least two species of Ebola glycoprotein, but have not been shown to bind to at least two species of any Filovirus (see claim 1, section iv, claim 2, claim 10, and claim 15, section iii).
et al. (PNAS USA, 1982, 79:1979-1983).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Also note that the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies.  The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself.  Amgen, 872 F.3d 1378-79.  The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issues training materials and was noted in dicta Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  Amendment of the claims to remove percent identity with regard to the HC, LC and CDRs, and limiting the binding activity to Ebola glycoprotein (as opposed to “at least two species of Filovirus glycoprotein”) would overcome this rejection.  Alternatively, with regard to the percent identity, if variants and affinity matured variants remain claimed embodiments, then the recitation of all six CDRs for both antibodies, i.e., SEQ ID NO: 53-58 and 41-46, as intact (not subject to variation or affinity maturation mutations) would overcome this rejection.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648